DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) as being anticipated by Sanchez et al. (9,073,743). Sanchez et al. disclose, in figs. 1 and 24-31, Re-claim 1, a beverage supply apparatus provided with a body part, a door 11 openably/closably supported by the body part and a cup station at which a cup is placed, the beverage supply apparatus supplying a beverage from a nozzle 28, a distal end of which is disposed above the cup, to the cup placed at the cup station, the beverage supply apparatus comprising: a nozzle support unit 180 that supports the nozzle and is disposed in the body part so as to be movable between a first position (fig. 26) at which the distal end of the nozzle is above the cup while the door is closed and a second position (fig. 25) which is a position where the distal end of the nozzle is retracted from above the cup; and an actuator 30 that is disposed at the door and moves the nozzle support unit.

Re-claim 2, further comprising first biasing means 204 for biasing the nozzle support unit toward the second position.
Re-claim 3„ further comprising a pusher 182 that is driven by the actuator to protrude, push the nozzle support unit and move the nozzle support unit to the first position, wherein the pusher comprises:
a proximal end part that is moved by the actuator;
a distal end part that is extendible with respect to the proximal end part and pushes the nozzle support unit; and second biasing means 208 for biasing the distal end part in an extending direction with respect to the proximal end part.
Re-claims 4, 5, further comprising holding means 42 for holding the nozzle support unit at the first position.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Lee et al. (10,465,977). Lee et al. disclose, in figs. 1, 2, 5, a beverage supply apparatus provided with a body part, a door 12 openably/closably supported by the body part and a cup station at which a cup is placed, the beverage supply apparatus supplying a beverage from a nozzle 200, a distal end of which is disposed above the cup, to the cup placed at the cup station 22, the beverage supply apparatus comprising: a nozzle support unit 201 that supports the nozzle and is disposed in the body part so as to be movable between a first position (fig. 5A) at which the distal end of the nozzle is above the cup while the door is closed and a second position (fig. 4) which is a position where the distal end of the nozzle is retracted from above the cup; and an actuator 5 that is disposed at the door and moves the nozzle support unit.
Response to Arguments
Applicant's arguments filed 01/26/2021 are been fully considered but they are not persuasive. Applicant argues that Sanchez and Lee do not disclose the nozzle support unit is disposed in the body part, and the actuator is disposed at the door, in contrast, in the cited references, the nozzle support unit and the actuator for moving the nozzle support unit are disposed at the door. However, that is not persuasive because  claim 1 only requires “the nozzle support unit is disposed in the body part” but not the nozzle support unit is disposed “at” or “on” the body part when the door opening. Both Sanchez and Lee disclose the nozzle support unit disposed in the body part or inside the refrigerator, and the actuator is disposed at the door, when the door in the closed position.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” The coffee machine 1 includes a movable nozzle support unit 27 that supports a milk nozzle 25 and is disposed in the body part 3 so as to be movable between a first position at which the distal end of the milk nozzle 25 is above the cup while the door 2 is closed and a second position at which the distal end of the milk nozzle 25 is retracted from above the cup and a nozzle movement unit 50 that moves a pusher 52 so as to extend to and retract from the door 2. The pusher 52 is extended to push the movable nozzle support unit 27 and move the movable nozzle support unit 27 to a supply position. (Publication at para. [0068]).
The nozzle moving unit 50 is provided with an electrically driven actuator 51 and a pusher 52 that pushes the movable nozzle support unit 27. The actuator for moving the nozzle support unit is disposed at the door, the nozzle and the nozzle support unit disposed at the body part and the actuator disposed at the door have different structures. Therefore, it is possible to easily remove the nozzle and the nozzle support unit from the body part and easily perform maintenance such as cleaning of the nozzle and the nozzle support unit.
By opening the door, the body part can be separated from the door. Thus, when cleaning the body part in the vicinity of the nozzle using water, it is possible to prevent water from splashing on the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 18, 2021